UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2453



CORA EVANS,

                                              Plaintiff - Appellant,

         versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-94-
1662-L)


Submitted:    June 28, 1996                 Decided:   August 2, 1996


Before WILKINS and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Cora Evans, Appellant Pro Se. Patricia McEvoy Smith, Assistant
Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order* affirming
the Secretary's final decision denying her claim for divorced

spouse survivor's benefits. We have reviewed the record and the

magistrate judge's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the magistrate judge. Evans v.

Secretary, HHS, No. CA-94-1662-L (D. Md. June 14, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




    *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C.A. § 636(c) (West 1993).

                                2